—Judgment, Supreme Court, Bronx County (Judith Gische, J.), entered on or about November 27, 1998, dissolving the marriage, confirming a Referee’s report, and directing sale of the parties’ property and distribution of the proceeds and permanent maintenance to be paid to plaintiff in the amount of $300 per month, unanimously affirmed, without costs.
Defendant’s view of the evidence affords no basis to disturb Supreme Court’s discretionary determinations (see, Kamen v Kamen, 163 AD2d 58) as to maintenance and distribution of the two marital real properties. We have considered defendant’s remaining arguments and find them unavailing. Concur— Rosenberger, J. P., Williams, Rubin, Andrias and Buckley, JJ.